                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

ANTHONY HERRINGTON,                         )
                                             )
              Petitioner,                    )
                                             )
       v.                                    )           CV 120-052
                                             )
VANCE LAUGHLIN, Warden, and                 )
TIMOTHY WARD, Commissioner,                 )
Georgia Department of Corrections,           )
                                             )
              Respondents.                   )
                                        _________

                                        ORDER
                                        _________

       Petitioner Anthony Herrington filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 and has paid the $5.00 filing fee. Accordingly, process shall issue. First,

however, the Court must address adding the proper respondent.

I.     Adding Commissioner Ward as a Respondent

       Petitioner is currently incarcerated at Wheeler Correctional Facility (“WCF”), a

“private prison” operated by a corporation pursuant to a contract with the Georgia

Department of Corrections (“DOC”). See Stephens v. Laughlin, CV 115-151, doc. no. 6

(S.D. Ga. Oct. 16, 2016) (explaining “private prison” relationship between WCF and DOC in

habeas corpus case brought by inmate at WCF).1         The Warden at that facility, Vance

Laughlin, is currently the named Respondent in this case, but he is an employee of the


       1
        “A court may take judicial notice of its own records.” United States v. Rey, 811 F.2d
1453, 1457 n.5 (11th Cir. 1987).
corporation running the prison, not a state employee. Pursuant to 28 U.S.C. § 2242, an

application for a writ of habeas corpus shall allege the name of the person having custody

over Petitioner; however, Rule 2(a) of the Rules Governing Section 2254 Cases in the United

States District Courts states that “the petition must name as respondent the state officer who

has custody.” Furthermore, the Advisory Committee Notes to the cited provision explain

that the proper person to be named is either the person having custody over the applicant or

the chief officer in charge of the state’s penal institutions.

       Here, although Warden Laughlin is responsible for running the “private prison” in

which Petitioner is incarcerated, he is not a “state officer.” The Commissioner of the DOC is

the officer in charge of Georgia’s penal institutions. See O.C.G.A. § 42-2-6. Accordingly,

the Court DIRECTS the CLERK to add Timothy Ward, Commissioner, Department of

Corrections, as a Respondent.

II.    Responding to Petition

       The Court hereby ORDERS Respondents to answer in writing the allegations of the

petition within sixty days of the date of this Order. Pursuant to Rule 5, Rules Governing

Section 2254 Cases in the United States District Courts, the answer shall include the

following:

       1.      certified copy of the trial transcript from Petitioner’s state court
               conviction;

       2.      certified copy of the transcript from Petitioner’s state habeas corpus
               hearings;

       3.      decision of the state habeas courts; and,

                                                 2
       4.      if Petitioner appealed from the judgment of conviction or from an
               adverse judgment or order in a post-conviction proceeding, a copy of
               Petitioner’s and Respondent’s brief on appeal and the opinion of the
               appellate court, if any, as to each proceeding.

Either with the filing of the answer or within fifteen days, Respondents shall move for

dismissal or explain in writing why the petition cannot be adjudicated by a motion to dismiss.

Copies of all filed exhibits referenced in Respondents’ pleadings must be served on

Petitioner. Rodriguez v. Fla. Dep’t of Corr., 748 F.3d 1073, 1077 (11th Cir. 2014).

       Petitioner and Respondent shall submit to the Court their respective briefs of law

within the aforementioned sixty-day period, not to exceed twenty-six typewritten pages,

double-spaced on letter-sized paper. Petitioner and Respondents shall refer to specific pages

of the trial transcript in which it is contended that constitutional error did or did not occur.

       No discovery shall be had by either party without leave of court. Rule 6, Rules

Governing Section 2254 Cases in the United States District Courts.              Unless and until

Petitioner demonstrates that the state habeas court’s fact-finding procedure was not adequate

to afford a full and fair evidentiary hearing or that the state habeas court did not afford the

opportunity for a full, fair, and adequate hearing, this Court’s consideration of Petitioner’s

habeas petition will be limited to an examination of the evidence and other matters presented

to the state trial, habeas, and appellate courts.

       Pursuant to the Memorandum effective December 1, 2015, entry of this Order on the

docket by the Clerk complies with the requirement of service of the petition on the

respondent, the Attorney General, or other appropriate officer. See General Order, MC 415-

022 (S.D. Ga. Dec. 3, 2015). Pursuant to that Memorandum, service is accepted upon entry
                                                    3
of this Order. The Court further ORDERS the CLERK to serve this Order upon Petitioner.

      SO ORDERED this 9th day of April, 2020, at Augusta, Georgia.




                                           4
